Citation Nr: 0004290	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  99-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958, and from January 1961 to January 1970.  
Service records show that he had more than 15 years of active 
service.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was determined that a 
claim for service connection for a low back disability had 
been reopened, but was nonetheless denied.

A personal hearing was held before the undersigned Acting 
Member of the Board, by means of video teleconferencing, in 
November 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A low back disability that is currently manifested is 
shown, through continuity of symptomatology, to be related to 
an inservice low back injury.


CONCLUSION OF LAW

A low back disability was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
his claim is plausible.  He has not indicated that any 
pertinent records that could be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran contends, essentially, that a low back disability 
that is currently manifested is the result of an inservice 
low back injury.  After a review of the record, the Board 
finds that his contentions are supported by the evidence, and 
that service connection for a low back disability is 
appropriate.

The veteran's service medical records show that he was 
hospitalized in May 1969 after slipping and the concomitant 
onset of "knifelike pain in his low back"; the records show 
that acute lumbosacral strain was diagnosed.  Reports of 
service medical examinations conducted thereafter, in 
November 1969, May 1970 and September 1973, indicate that his 
spine was clinically evaluated as normal, and do not denote 
the presence of any low back problems, or history thereof.  

The medical evidence next demonstrates the presence of a low 
back problem in June 1975, at which time lumbosacral 
narrowing was noted on X-ray.  In May 1977, chronic 
discogenic disease of L4-5 and L5-S1 was identified.  The 
report of an October 1977 VA examination similarly notes a 
diagnosis of lumbar strain with X-ray evidence for discogenic 
disease L4-L5.  More recently, in June 1992, diagnostic 
testing revealed degenerative disc disease at L4-5, and 
bulging annuli at L1-2 and L5-S1.


The specific issue that must be resolved is whether the low 
back problems shown in 1975 and thereafter are related to the 
inservice low back injury that the veteran incurred in 1969.  
Governing provisions stipulate, in part, that "[w]ith chronic 
disease shown as such in service...so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected...."  38 C.F.R. § 3.303(b) (1999).  In the 
instant case, however, the veteran's inservice low back 
problem was not deemed to be chronic; to the contrary, it was 
found to be acute in nature.  It must also be emphasized that 
the reports of service medical examinations conducted 
thereafter, through 1973, do not show that any low back 
problem was discerned.  

However, that same regulation also stipulates, in part, that 
"[c]ontinuity of symptomatology is required...where the 
condition noted during service...is not, in fact, shown to be 
chronic....When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  38 C.F.R. 
§ 3.303(b) (1999).  With regard to the case at hand, the 
Board finds that this requirement has been satisfied.  The 
testimony of the veteran and his wife, to the effect that the 
veteran has incurred periodic exacerbations of his low back 
problem since May 1969, is supported by an October 1998 
statement, in which a private physician indicated that he had 
treated the veteran for an acute episode of lumbosacral 
strain in 1969, "followed by recurring episodes periodically 
over the next 5 years, each of which would temporarily 
respond to analgesics and muscle relaxants."  In addition, 
statements submitted in 1978, in support of the veteran's 
initial claim for service connection for this disability, are 
to the effect that the veteran experienced intermittent 
attacks of low back problems, wherein his back would "go 
out."

The Board is of the opinion that the evidence sufficiently 
demonstrates the continuity of symptomatology needed in this 
case to conclude that the veteran's current low back 
disability began during his period of active service.  
Service connection for a low back disability is, accordingly, 
warranted.



ORDER

Service connection for a low back disability is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

